DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kesten reference (DE 195 31 122 A1) in view of the Ulrey reference (US Patent Publication No. 2010/0307454).
4.	Regarding claim 1, the Kesten reference discloses:
a transport refrigeration system (Figure) comprising:
a vehicle (1) having a refrigerated cargo space (2);
a refrigeration unit (14) in operative association with the refrigerated cargo space (Figure), the refrigeration unit providing conditioned air to the refrigerated cargo space (Figure);
a first engine configured to power the refrigeration unit [Paragraph 0017];
a first fuel tanks (4) fluidly connected to the first engine (3) (Figure), the first fuel tanks configured to supply fuel to the first engine (Figure).
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose wherein each of the plurality of first fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the first fuel tanks; and one or more engine controllers in electronic communication with each pressure sensor and lock off valve, the one or more engine controllers being configured to adjust at least one of the lock off valves in response to a pressure level detected by at least one of the pressure sensors.
	The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in (FIG. 1) wherein each of the plurality of first fuel tanks (20A-D) includes a lock off valve (28A-D) and a pressure sensor (24A-D) configured to detect a pressure level within each of the first fuel tanks [Paragraph 0018] and one or more engine controllers (26) in electronic communication with each pressure sensor [Paragraph 0018—the pressure sensors and temperature sensors are operatively coupled to electronic control system] and lock off valve [Paragraph 0019—control valves 28A-D may be operatively coupled to electronic control system], the one or more engine controllers (26) being configured to adjust at least one of the lock off valves in response to a pressure level detected by at least one of the pressure sensors (FIG. 4—steps 64 and 66).  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes wherein each of the plurality of first fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the first fuel tanks; and one or more engine controllers in electronic communication with each pressure sensor and lock off valve, the one or more engine controllers being configured to adjust at least one of the lock off valves in response to a pressure level detected by at least one of the pressure sensors, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
5.	Regarding claim 2, the Kesten reference further discloses: 
a second engine (3) configured to power the vehicle [Paragraph 0013] and a fuel tank (4) connected to the engine (3) and supplying fuel to the engine (3).
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose a plurality of second fuel tanks, wherein each of the plurality of second fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the second fuel tanks.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in (FIG. 1) a plurality of second fuel tanks (20A-D), wherein each of the plurality of second fuel tanks includes a lock off valve (28A-D) and a pressure sensor (24A-D) configured to detect a pressure level within each of the second fuel tanks [Paragraph 0018]. Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes a plurality of second fuel tanks, wherein each of the plurality of second fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the second fuel tanks, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
6.	Regarding claim 3, the Kesten reference fails to disclose:
a single filling point fluidly connected to the plurality of first fuel tanks and the plurality of second fuel tanks;
wherein the single filling point is configured to receive fuel.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in (FIG. 1) a single filling point (12) fluidly connected to the plurality  of first fuel tanks (20A-D) and the plurality of second fuel tanks (20-D); wherein the single filling point (12) is configured to receive fuel (fuel port).  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes a single filling point fluidly connected to the plurality of first fuel tanks and the plurality of second fuel tanks; wherein the single filling point is configured to receive fuel, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
7.	Regarding claim 4, the Kesten reference fails to disclose:
wherein the single filling point is configured to distribute the fuel received to the plurality of first fuel tanks and the plurality of second fuel tanks.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in (FIG. 1) wherein the single filling point (12) is configured to distribute the fuel received to the plurality of first fuel tanks (20A-D) and the plurality of second fuel tanks (20A-D) (FIG. 1).  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes wherein the single filling point is configured to distribute the fuel received to the plurality of first fuel tanks and the plurality of second fuel tanks, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
8.	Regarding claim 5, the Kesten reference further discloses:
fuel flow from a first fuel tank (4) to a first engine [Paragraph 0017].
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose wherein a controller is configured to stop fuel flow when at least one of a fuel leak and an obstruction is detected.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in [Paragraph 0030] wherein a controller is configured to stop fuel flow when at least one of a fuel leak (implicitly disclosed by explicit disclosure of breech sensor) and an obstruction is detected [Paragraph 0030].  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes wherein a controller is configured to stop fuel flow when at least one of a fuel leak and an obstruction is detected, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
9.	Regarding claim 6, the Kesten reference further discloses:
fuel flow from a fuel tank (4) to a second engine (3).
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose wherein a controller is configured to stop fuel flow from a second tank when at least one of a fuel leak and an obstruction is detected.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in [Paragraph 0030] wherein a controller is configured to stop fuel flow from a second tank (20A-D) when at least one of a fuel leak (implicitly disclosed by explicit disclosure of breech sensor) and an obstruction is detected [Paragraph 0030].  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes wherein a controller is configured to stop fuel flow from a second tank 
when at least one of a fuel leak and an obstruction is detected, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
10.	Regarding claim 7, the Kesten reference further discloses:
wherein the fuel is at least one of compressed natural gas and liquefied natural gas (Figure).
11.	Regarding claim 8, the Kesten reference further discloses:
wherein the fuel is at least one of compressed natural gas and liquefied natural gas (Figure).
12.	Regarding claim 9, the Kesten reference discloses:
a method of operating a transport refrigeration system (Figure), the method comprising:
powering a refrigeration unit (14) using a first engine [Paragraph 0017], the refrigeration unit (14) being in operative association with a refrigerated cargo space (2) and provides conditioned air to the refrigerated cargo space;
storing fuel for the first engine in a fuel tank (4).
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose a plurality of first fuel tanks, wherein each of the plurality of first fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the first fuel tanks; detecting the pressure level within each of the plurality of first fuel tanks; and adjusting one of the fuel lock off valves in response to the pressure level. 
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in (FIG. 1) a plurality of first fuel tanks (20A-D), wherein each of the plurality of first fuel tanks includes a lock off valve (28A-D) and a pressure sensor (24A-D) configured to detect a pressure level within each of the first fuel tanks [Paragraph 0018]; detecting the pressure level within each of the plurality of first fuel tanks (64); and adjusting one of the fuel lock off valves in response to the pressure level (66).  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes a plurality of first fuel tanks, wherein each of the plurality of first fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the first fuel tanks; detecting the pressure level within each of the plurality of first fuel tanks; and adjusting one of the fuel lock off valves in response to the pressure level, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
13.	Regarding claim 10, the Kesten reference further discloses:
powering a vehicle using a second engine (3), the vehicle being connected to the refrigerated cargo space (Figure) the second engine (3) being connected to a fuel tank (4);
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose wherein prior to the adjusting, the method further comprises: storing fuel for the second engine in a plurality of second fuel tanks, the plurality of second fuel tanks fluidly connected to the second engine, wherein each of the plurality of second fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the second fuel tanks; and detecting the pressure level within each of the plurality of second fuel tanks.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in (FIG. 1) storing fuel in a plurality of second fuel tanks (20A-D), wherein each of the plurality of second fuel tanks includes a lock off valve (28A-D) and a pressure sensor (24A-D) configured to detect a pressure level within each of the second fuel tanks [Paragraphs 0018-0019]; and detecting the pressure level within each of the plurality of second fuel tanks [Paragraphs 0018-0019].  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
The combination of the Kesten reference and the Ulrey reference teach the invention as essentially claimed.  However, the modified Kesten reference fails to disclose wherein prior to the adjusting, the method further comprises.  It would have been obvious to perform the method prior to the adjusting since doing so would have been obvious to try: choosing from a finite (three) number of identified, predictable solutions (prior to the adjusting, simultaneous with the adjusting, or after the adjusting) and performing the method prior to the adjusting would have a reasonable expectation of success, therefore, one of ordinary skill in the art would have been motivated to perform the method prior to the adjusting.  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes wherein prior to the adjusting, the method further comprises: storing fuel in a plurality of second fuel tanks, wherein each of the plurality of second fuel tanks includes a lock off valve and a pressure sensor configured to detect a pressure level within each of the second fuel tanks; and detecting the pressure level within each of the plurality of second fuel tanks, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
14.	Regarding claim 11, the Kesten reference fails to disclose:
filling the plurality of first fuel tanks and the plurality of second fuel tanks through a single filling point, the single filling point fluidly connected to the plurality of first fuel tanks and the plurality of second fuel tanks.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in (FIG. 1) filling the plurality of first fuel tanks (20A-D) and the plurality of second fuel tanks (20A-D) through a single filling point (12), the single filling point (12) fluidly connected to the plurality of first fuel tanks (20A-D) and the plurality of second fuel tanks (20A-D).  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes filling the plurality of first fuel tanks and the plurality of second fuel tanks through a single filling point, the single filling point fluidly connected to the plurality of first fuel tanks and the plurality of second fuel tanks, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].  
15.	Regarding claim 12, the Kesten reference further discloses:
fuel flow from a first fuel tank (4) to the first engine [Paragraph 0017].
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose detecting, using a controller, at least one of a fuel leak and an obstruction; and stopping fuel flow from a plurality of fuel tanks when at least one of the fuel leak and the obstruction is detected.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in [Paragraph 0030] detecting, using a controller, at least one of a fuel leak (implicitly disclosed by explicit disclosure of breech sensor) and an obstruction; and stopping fuel flow from a plurality of fuel tanks when at least one of the fuel leak and the obstruction is detected (implicit in explicit disclosure of breech sensor).  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes detecting, using a controller, at least one of a fuel leak and an obstruction; and stopping fuel flow from a plurality of fuel tanks when at least one of the fuel leak and the obstruction is detected, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].
16.	Regarding claim 13, the Kesten reference further discloses:
fuel flow from a fuel tank (4) to the second engine (3).
The Kesten reference discloses the invention as essentially claimed.  However, the Kesten reference fails to disclose detecting, using a controller, at least one of a fuel leak and an obstruction; and stopping fuel flow from a plurality of second fuel tanks when at least one of the fuel leak and the obstruction is detected.
The Ulrey reference teaches it is conventional in the art of fuel systems for use in motor vehicles to provide as taught in [Paragraph 0030] detecting, using a controller, at least one of a fuel leak (implicitly disclosed by explicit disclosure of breech sensor) and an obstruction; and stopping fuel flow from a plurality of second fuel tanks when at least one of the fuel leak and the obstruction is detected (implicit in explicit disclosure of breech sensor).  Such configurations/structures would allow admitting fuel to fuel tanks simultaneously [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Kesten reference, such that the system further includes detecting, using a controller, at least one of a fuel leak and an obstruction; and stopping fuel flow from a plurality of fuel tanks when at least one of the fuel leak 
and the obstruction is detected, as clearly suggested and taught by the Ulrey reference, in order to allow admitting fuel to fuel tanks simultaneously [Abstract].
17.	Regarding claim 14, the Kesten reference further discloses:
wherein the fuel is at least one of compressed natural gas and liquefied natural gas (Figure).
18.	Regarding claim 15, the Kesten reference further discloses:
wherein the fuel is at least one of compressed natural gas and liquefied natural gas (Figure).
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747